Citation Nr: 0033369	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1960 
and from November 1962 to September 1963.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota. 


FINDINGS OF FACT

1.  In May 1988, the Board determined that new and material 
evidence had not been submitted to reopen a prior denial of 
service connection for schizophrenia.  

2.  Evidence received since May 1988 is cumulative and is not 
so significant that it must be considered to properly 
evaluate the veteran's claim for service connection for 
schizophrenia.  


CONCLUSION OF LAW

Evidence received since the May 1988 Board decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
schizophrenia, is not new and material, and that claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In April 1962, the RO denied service connection for 
schizophrenia.  The veteran was notified of that decision, 
but did not file an appeal.  In December 1968, the RO again 
denied service connection for schizophrenia.  The veteran was 
notified of that decision, but, again, did not file an 
appeal. 

In October 1978, the Board denied service connection for 
schizophrenia.  In May 1988, the Board determined that new 
and material evidence had not been submitted to reopen the 
October 1978 Board decision and again denied service 
connection for schizophrenia.  The Board's May 1988 decision 
is now final, as is the October 1978 decision and as are the 
prior RO decisions, and may be reopened only through the 
submission of new and material evidence.  See 38 U.S.C.A. 
§§ 7104(b), 5108; 38 C.F.R. §§ 20.1100, 20.1105.

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has not been 
met.  

The veteran has two periods of active service from June 1957 
to June 1960 and from November 1962 to September 1963.  
Evidence associated with the claims file at the time of the 
time RO's initial denial of benefits included service medical 
records pertaining to first period of service, as well as 
post-service treatment records.  Evidence before the RO in 
April 1962 indicated that the veteran was treated for anxiety 
reaction in service and for schizophrenia in October 1961, 
more than one year after the veteran's separation from 
service in June 1960.  An April 1962 VA examination confirmed 
a diagnosis of schizophrenia, and in May 1962 an examiner who 
reviewed the veteran's claims folder including the service 
medical records concluded that, although anxiety reaction had 
been diagnosed during service in April 1960, the veteran's 
schizophrenia was unrelated to the earlier diagnosis of 
anxiety reaction, stating that the two were "separate and 
unrelated clinical entities."  In denying service connection 
for schizophrenia, the RO observed that schizophrenia was not 
diagnosed until 16 months after service.  

In July 1963, during the veteran's second period of service, 
the veteran was hospitalized for psychiatric observation.  
The diagnosis was chronic, recurrent schizophrenic reaction, 
paranoid type, and it was recommended that the veteran be 
medically separated from service.  The Medical Board found 
that the veteran's disorder had existed prior to service and 
had not been aggravated during service.  In denying service 
connection for schizophrenia in December 1968, the RO 
observed that the veteran's claim for service connection for 
schizophrenia based upon the veteran's first period of 
service had previously been disallowed, that evidence 
demonstrated that the veteran's psychiatric disorder was 
unrelated to the veteran's first period of service, and that 
the veteran's disorder was not permanently aggravated during 
the veteran's second period of service.  

At the time of the Board's decision in October 1978, the 
Board had before it, in addition to that evidence previously 
before the RO, a March 1971 letter documenting 
hospitalization in October 1970 on a voluntary basis.  The 
diagnosis at that time was schizophrenia, chronic 
undifferentiated type.  In denying service connection for 
schizophrenia, the Board determined that the evidence before 
it showed some functional complaints during the veteran's 
period of service, but that the evidence did not show that 
the veteran's schizophrenia had its onset during the first 
period of service or that it increased during his second 
period of service.  The Board observed that evidence 
submitted since 1968 was cumulative.  The Board concluded 
that schizophrenia was not incurred in or aggravated during 
the veteran's first period of service or shown with in a year 
of that service and that it was not aggravated during the 
second period of service, and that the unappealed prior 
decisions were final.  

After the October 1978 Board decision, additional evidence 
was associated with the claims file.  This included diagnoses 
of schizophrenia in April 1980 and September 1983 and 
additional private evidence documenting the veteran's 
treatment in October 1961 for schizophrenic reaction.  In 
denying the veteran's claim for benefits in May 1988, the 
Board observed that additional evidence did not demonstrate 
that the veteran's schizophrenia was incurred in service or 
that it increased in severity during service.  

Since the Board's May 1988 decision, the veteran has 
submitted additional evidence showing the presence of his 
current psychiatric disorder.  This evidence, which consists 
of treatment records generated since May 1988, includes a 
discharge report which documents diagnoses in May 1999 of 
schizoaffective disorder and bipolar disorder.  Nothing in 
this evidence suggests that schizophrenia had its onset 
during the veteran's first period of service or with in a 
year of that service or that it became worse during the 
veteran's second period service.  The evidence, in that it 
simply corroborates the presence of a continuing psychiatric 
disorder, is cumulative of evidence before the Board at the 
time of its last decision in May 1988.  As such, it is not 
new and material and the veteran's claim is denied. 


ORDER

The appeal is denied.  



		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

